Citation Nr: 1208665	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-15 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a digestive system disability, including diverticulosis and anal fissures, to include as due as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for fatigue and painful joints, to include as due as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to November 1971 and from November 1990 to May 1991 including service in the Southwest Asia Theater from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to his gastrointestinal claim, the Veteran essentially reports having gastrointestinal problems since his second period of service.  In this regard, the Board observes that in a July 2005 statement, the Veteran reported the onset of his diverticulosis symptoms while serving in the Persian Gulf.  In addition, an April 1993 VA outpatient treatment record reflects the Veteran's report of having had blood in his stool since returning from the Persian Gulf, which is consistent with what is noted in the February 2006 VA examination report.  In addition, the service treatment records show that the Veteran was treated for, among other gastrointestinal complaints, rectal bleeding, and as the RO noted in the March 2006 rating decision, he was noted to have hemorrhoids at separation.  

The February 2006 VA examination report also shows that following a physical examination, the Veteran was diagnosed as having hypertension, diverticulosis, bradycardia, degenerative joint disease of the left hip, and abnormal rheumatoid factor per lab testing.  The examiner stated that the time frame for his hypertension was unknown as there was no chart to verify the start date and a verified diagnosis of rheumatoid arthritis would explain symptoms of fatigue, low energy, etc.  The VA examiner, however, did not provide an opinion as to whether the Veteran's claimed disabilities were caused by or related to service.  

As noted above, treatment records show that in March 1991 the Veteran was treated for rectal bleeding and hemorrhoids and was diagnosed as having fissure.  In April 1991, the Veteran was treated for rectal bleeding and diarrhea.  Therefore, given the service treatment records and the Veteran's competent and credibility testimony regarding the onset and chronicity of his gastrointestinal problems, and the inadequate VA examination report, another examination is necessary in this case to determine the nature and etiology of the Veteran's claimed digestive system disability, including diverticulosis and anal fissures; hypertension; and fatigue and painful joints due to an undiagnosed illness.  Such an opinion is necessary for a determination on the merits of the claims.  See 38 C.F.R. § 3.159 (c)(4); Barr, 21 Vet. App. 303.

Further, a review of post-service records and the Veteran's statements demonstrate that there are likely additional private and VA treatment records relating to the Veteran's claimed disabilities that are not associated with the claims file.  The VA treatment records are dated March 1993 to June 1998 and private records are dated February to July 2003.  There is no evidence of record that the Veteran discontinued treatment for any of his claimed disabilities between June 1998 and February 2003 or after July 2003.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his claimed of the onset and/or chronicity of the Veteran's disabilities.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his hypertension, a digestive system disability, and fatigue and painful joints.  After securing the necessary release, obtain these records, including any outstanding VA treatment records not contained in the claims file.  If these records are not available, take all appropriate action under 38 C.F.R. § 3.159.

3.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, etiology and onset of the Veteran's claimed hypertension, a digestive system disability, and fatigue and painful joints.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed. 

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran has diagnosed disabilities relating to hypertension, a digestive system disability, and fatigue and painful joints, are related to or had their onset in service.  

In addition, the examiner must also state whether it is at least as likely as not that any diagnosed hypertension had its onset within one year of the Veteran's discharge from either period of active duty.

The examiner must opine as to whether the Veteran's fatigue and painful joints may be attributed to a known clinical diagnosis, including rheumatoid arthritis.  If so, the examiner must state whether it is at least as likely as not that his rheumatoid arthritis had its onset in service or within one year of discharge from either period of service.

In responding to these inquiries, the examiner must acknowledge and discuss the Veteran's competent report as to the onset and chronicity of his symptoms.  The examiner must provide complete rationale for all conclusions reached, which must be set forth in a legible report. 

4.  Then readjudicate the appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision as to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

